Citation Nr: 1442520	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly pension or compensation based on the need for aid and attendance, or by reason of being housebound.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had recognized guerilla service in the Philippines from June 1944 to September 1945.  He died in May 1996 and the appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in May 1996.  The Veteran's death certificate lists the immediate cause of death as cardio-respiratory arrest, with the antecedent cause listed as status post cerebrovascular accident.

2.  At the time of his death in May 1996, the Veteran was not service connected for any disability.

3.  There has been no demonstration, that the Veteran's cardio-respiratory arrest and cerebrovascular accident, which were initially demonstrated years after service, were causally related to, or aggravated by, active service.

4.  There has been no demonstration that the Veteran had a service-connected disability which was either a principal or contributory cause of the Veteran's death. 

5.  Entitlement to nonservice-connected death pension or to DIC compensation has not been established.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1310 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  Entitlement to special monthly pension or compensation based on the need for aid and attendance, or by reason of being housebound, is not warranted as a matter of law.  38 U.S.C.A. §§ 107(b), 1310, 1311, 1541(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.351 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

When adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA must provide notice that includes the following:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Appropriate notice was provided to the appellant in a February 2010 letter, prior to the initial RO decision. 

As for the duty to assist, all available medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records of the Veteran are unavailable for review through no fault on the part of the appellant.  Formal determinations as to their unavailability have been entered by the RO following multiple failed attempts to obtain the records in question.  Their unavailability is in no way attributable to any actions of the appellant.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed").  The appellant has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with the file. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection for Cause of Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in May 1996.  The Veteran's death certificate lists the immediate cause of death as cardio-respiratory arrest, with the antecedent cause listed as status post cerebrovascular accident.  At the time of the Veteran's death, he was not service connected for any disabilities.

In the instance of a veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The death of a veteran will be service connected if a service-connected disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Service connection may be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including brain hemorrhage and cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  While the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As noted, the Veteran's service treatment records are unavailable.  One record, entitled "Affidavit for Philippine Army Personnel" dated in September 1945, shows that the Veteran denied incurring any wounds or illnesses in service.  

The earliest clinical evidence of any cardio-respiratory or brain-related symptomatology is May 1996, shown as part of the Veteran's death certificate.  

The medical records on file concerning the Veteran are sparse.  One record, dated in 2010, shows that the Veteran had been seen in 1989 with stress problems related to numbness of both hands and recurrent neck pain.  In 1990 the Veteran was noted to have been seen for complaints of chest pain, sleep disturbance and depression.  

A January 2010 psychiatric assessment shows that the Veteran had been evaluated sometime in 1990 for symptoms reflective of posttraumatic stress disorder.  He was provided anti-depressant and anti-psychotic medications, but due to financial difficulties was unable to continue treatment.  The physician opined that the Veteran's PTSD with co-morbid psychotic symptoms were service connected.  

The lapse of time between service separation and the earliest documentation of current disability or symptoms of a current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran had cardio-respiratory or brain-related disorders in-service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of these conditions in-service.

As noted, there have been no medical findings related to the Veteran's military service; though, as noted he asserted in 1945 that he experienced no in-service medical problems.  He was initially determined to have such problems only at the time of his death in 1996, approximately 51 years after service.  While a physician seemingly implied the Veteran had PTSD which was related to his military service, no rationale for this opinion was supplied.  Thus, there is no credible evidence of disease or injury in-service or continuity of symptomatology since service.  Moreover, there is no medical evidence which causally relates the Veteran's death-causing medical problems to service. 

The Board acknowledges the appellant's argument, in essence, that the Veteran died from service-connected disabilities.  However, the appellant has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, the opinions of the appellant do not constitute competent medical evidence and lack probative value.  See Jandreau, 492 F.3d at 1377 n.4.

In sum, there is no credible evidence of any service connected disabilities, continuity of symptoms since service or nexus between the Veteran's cause of death and active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.

The Board appreciates the Veteran's service and is also sympathetic to the appellant's situation as a widow; however, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


Aid and Attendance or Housebound

The appellant also claims entitlement to a higher rate of DIC compensation or death pension based on the need for aid and attendance, or by reason of being housebound.

For the reasons discussed above, entitlement DIC compensation has not been established.  Therefore, entitlement to the higher rates of DIC compensation provided under 38 U.S.C.A. § 1311(c) or (d) based on the need for aid and attendance or being housebound must also be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

Similarly, in November 2010, the RO notified that appellant that service with the Commonwealth Army, including the recognized guerillas or the New Philippine Scouts does not meet the preliminary requirements for nonservice connected pension benefits.  Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include pension benefits authorized by Chapter 15, title 38, U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40 , 3.41 (2013).  Thus, the law provides that nonservice-connected pension benefits are not available to veterans of the recognized guerrilla forces or the Philippine Army.  Therefore, enhanced death pension based on a need for aid and attendance or housebound status is likewise precluded.  








ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to additional DIC benefits or nonservice-connected death pension based on the need for the regular aid and attendance of another person, or on account of housebound status, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


